._,   •.:/"""#"
                            Case 1:18-cv-04869-LMM Document 8 Filed 11/19/18 Page 1 of 1




                                        IN THE UNITED STATES DISTRICT COURT
                                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                                     ATLANTA DIVISION


                  JOHN BENEFIELD,                                          )
                                                                           )
                                        Plaintiff,                         )
                                                                           )           CIVIL ACTION NO.
                  v.                                                       )               1:18-cv-04869-LMM
                                                                           )
                  SANTANDER CONSUMER USA INC.,                             )
                                                                           )
                                        Defendant.                         )
                       AGREED ORDER COMPELLING ARBITRATION OF PLAINTIFF'S
                                                 CLAIMS AND STAYING CASE

                                Pursuant to agreement of the Parties, it is hereby ORDERED, ADJUDGED


                  and DECREED that:


                                1.   Plaintiffs claims against Santander Consumer USA Inc. are hereby


                  compelled to arbitration pursuant to the arbitration provision contained in the July


                  25, 2015 Retail Installment Sale Contract executed by Plaintiff and assigned to


                  Santander Consumer USA Inc.


                                2.   IT IS FURTHER ORDERED that this case is stayed pending the

                                 .           .   .    -n:. �
                                                       I 1'(...   Cl1-"�ec'-
                                                                      ,,. , ,,
                                                                    \.A � ·� 6 -lo �'"io-\<�vdvt
                                                                                 1s   CM
                  conclusion of the arbitration.                                              J
                                                    Clos(., �s co.-� .
                                DONE and ORDERED this 1q m  day of Novemlrr '2018.




                  32612607 vi
